                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

PAUL JONES,

                  Plaintiff,                              Case No. 18-cv-14048
                                                          Hon. Matthew F. Leitman
v.

CAPITAL ONE BANK (USA), N.A.
d/b/a Cabela's Club,

           Defendant.
_________________________________________________________________________/

                     ORDER EXTENDING DISCOVERY DEADLINES

       Pursuant to the parties’ stipulation, the Court extends the following dates / deadlines

in this matter:

                  Event                      Original Deadline              New Deadline
Fact Discovery Cutoff                      September 27, 2019             October 28, 2019
Rule 26(a)(2) Proponent Expert Disclosures October 25, 2019               November      25,
                                                                          2019
Rule 26(a)(2) Rebuttal Expert Disclosures      November 25, 2019          December      20,
                                                                          2019
Expert Discovery Cutoff                        December 20, 2019          January 10, 2020
Dispositive Motions and Challenges to          January 24, 2020           Same
Experts
Rule 26(a)(3) Pretrial Disclosures             March 20, 2020             Same
Motions in Limine                              April 17, 2020             Same
Final Pretrial Order                           May 6, 2020                Same
Final Pretrial Conference                      May 20, 2020 at 1:30       Same
                                               pm
Trial Date                                     June 2, 2020 at 9:00 am    Same

       IT IS SO ORDERED
                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
Dated: September 3, 2019                   UNITED STATES DISTRICT JUDGE
